United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                  March 23, 2005


                                       Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge


No. 03-3982

LAWRENCE DALTON,                                Appeal from the United States
        Petitioner-Appellant,                   District Court for the Northern
                                                District of Illinois, Eastern Division.
      v.
                                                No. 97 C 2368
DEIRDRE BATTAGLIA, Warden,
Stateville Correctional Center,                 Amy J. St. Eve,
             Respondent-Appellee.               Judge.


                                     ORDER

      The opinion of this court issued on March 23, 2005, is amended as follows:

      On page 1, the reference in the caption to Stateville Correction Center
      should be modified to reflect Stateville Correctional Center.